Case 1:19-Cv-11049-LTS Document 1 Filed 05/0.6/19 Page 1 of 55

FlLED
m cLERKs 0FFlcE

uNITEl) sTATEs DISTRICT CoURT
FoR THE DISTRICT 0F MASSACHUSETii§€l HAY ~6 All lO= 90

jl.S. -DlSTR|CT COURT

 

 

 

warch oF MAss.
JOHN DOE,

Plaintiff,

Civil Action No.
V. v y

BRANDEIS UNIVERSITY and THE JURY TRIAL DEMANDED
coMMoNWEALTH oF
MAssAcHUsETTs,

Defendants.

COMPLAINT

Plaintiff John Doe (hereinafter “John”),' acting pro se, files this Complaint and in

support thereof alleges the following:

I. NATURE OF THE ACTION

 

l. This case arises out of actions taken by Defendants Brandeis University
(“Brandeis” or “the University”) and the Commonwealth of Massachusetts
(“Commonwealth”) concerning false allegations of sexual misconduct made against John,
a male studentat Brandeis with an unblemished academic, disciplinary and criminal
record, by a female student in his doctorate cohort referred to herein by the pseudonym,
“B.K.”

2. John and B.K. met on August 10, 2015, while participating in a statistics
bootcamp that preceded the fall semester of their cohort’s first year at Brandeis. The two

expressed no intimate feelings toward one another as they began their doctorate program.

 

' Contemporaneously with this Complaint, Plaintiff has filed a Motion for Pennission to Proceed under
Pseudonym.

Case 1:19-cV-11049-LTS Document 1 Filed 05/06/19 Page 2 of 55

3. After their Fall semester had commenced, B.K. began to host a series of informal
social gatherings for the Ph.D. cohort. John did not attend any of these events.

4. At the start of the Spring semester in January 2016, B.K. approached John in one
of their joint classes to jokingly complain of the work she had put into organizing the
previous social events and to question him as to his failure to attend them. Feeling
somewhat guilty for his acknowledged aloofness, John agreed to attend the next planned
event.

5. The next event would be on March 9, 2016, at B.K.’s apartment John had arrived
to find approximately eight to ten of his fellow cohort members in attendance, nearly half
had left within an hour or two of his arrival. During his visit, B.K. had continuously fed
him alcoholic beverages and, because the two resided within walking distance of each
other, John did not read too much into it.

6. When B.K. could sense that John was noticeably intoxicated, however, she
suggested that he remain so that she could cook him something to eat in order to absorb
the alcohol. John accepted the offer and when the last student had left, John and B.K. had
sexual intercourse.

7. The following morning John left B.K.’s apartment and the two never discussed
the activities that had taken place just the night before. In April, B.K. had experienced a
birthday and she did not spend it with John. The two were not in a dating relationship.

8. Also, in April 2016, the Spring semester had ended and the two would not talk

again until Fall 2016 when classes commenced».

Case 1:19-cv-11049-LTS Dooument 1 Filed 05/06/19 Page 3 of 55

9. In August 2016, B.K. initiated contact with John to ask if he would register for a
class that was low in enrollment In exchange, she would assist him with promoting a
community event on which he was working. John agreed.

10. While John had decided to remain cordial with B.K. because of their collegiate
relationship within the cohort, he could detect escalating mood swings towards him from
B.K. He confronted her on those mood swings in August 2016 but she declined to
address them, stating that that’s why she sees a psychiatrist The relationship between the
two was ultimately reduced to text communication and casual conversation during class.
l 1. In October 2016, B.K. coordinated another social event for the cohort. This time
it was held at a bar and grill venue and B.K. offered to give John and two other students a
ride. John accepted.

12. During this event, B.K. abruptly exited the bar and grill. Not knowing if she was
returning or whether he would need to find another means of transportation from the
event, John texted her several times. She did not respond.

l3. At almost midnight, John found a ride home with another patron exiting the
venue.

l4. B.K.’s apartment is in route to the University for John. The following morning as
John was commuting to Brandeis he could see B.K. in her living room and rang her
doorbell. When she answered the door, he told her that while he did not know what was
going on with her, it would be best not to converse outside of the classroom. After this
brief exchange, John remained true to his word with keeping his distance from B.K.

15. Approximately a week later, and with no provocation from John, B.K. contacted

Brandeis Police to make a claim that the University treated as sexual harassment She

Case 1:19-cv-11049-LTS Dooument 1 Filed 05/06/19 Page 4 of 55

then, at the insistence of Brandeis, went into the Commonwealth of Massachusetts
District Court to request a domestic abuse order against John, which the court granted.
Four days later, the Commonwealth issued a complaint for abuse to a family or
household member against John.

16, Brandeis immediately placed John on emergency suspension, banning him from
his classes and alienating him from Ph.D. faculty and colleagues, and on November 17,
2016_nearly four weeks after imposing its suspension_notifled him that B.K.’s

d accusation related to five alleged violations of student conduct set forth in Brandeis’s
Rights and Responsibilities Handbook (“R&R Handbook”): sexual harassment/
misconduct (3.2), non-consensual physical contact '(3.5), intimidation (3.9), threats
(3.10), and physical harm or unwanted contact (3.1 l) .

17. On that same day, the University told John that it would press B.K.’s charges and
would adjudicate the case through the University’s informal “Special Examiner’s
Process” for sexual assault and sexual harassment cases_as opposed to the University’s
long-standing Student Conduct “Hearing Process,” or even the formal Special
Examiner’s Process that afforded the accused the right to review by the University
Appeals Board.

18. John was stunned by the accusation and charges, and the University’s precipitous
response. He was never in a dating relationship with B.K., and never physically harmed
or sexually harassed her in any way.

19. Nor was there a trace of physical or other corroborating evidence that John ever
physically harmed or sexually harassed B.K. there were no medical or hospital records,

911 calls, reports to Campus Police or law enforcement, reports of witnesses to any

Case 1:19-cv-11049-LTS Dooument 1 Filed 05/06/19 Page 5 of 55

incidents, or complaints by B.K. to friends, relatives, or Brandeis administrators prior to
the alleged incident

20. Notwithstanding, John had retained private counsel on November 15, 2016, after
being arraigned on a charge of assault and battery to a family or household member.

21. During the next four months, John participated in the informal Special Examiner’s
Process under protest, both because he had a contractual right to have his case
adjudicated through the University’s Hearing Process, and because the Special
Examiner’s Process lacked the most basic elements of fairness and due process.

22. The contrast between the Hearing Process and the inj?)rmal Special Examiner’s
Process is stark. In the Hearing Process, the parties participate in a hearing before an
impartial four-member tribunal. Both the accused and the accuser have the right to
present evidence and witnesses and to question each other and each other’s witnesses.
There is a full and equal opportunity for both parties to hear the evidence and present
their respective claims and defenses.

23. In the Special Examiner’s Process, the hearing is eliminated altogether. In its
place, the University has created a secret, inquisitorial process, in which a single
individual staffed within the University’s Title IX team - the “Special Examiner” -
conducts a closed-door investigation of the charges.

24. The inj?)rmal Special Examiner’s Process applies even more inequitable standards
of sexual conduct than its formal process. It provides the same harsh sanctions with no
right to a review by the University Appeals Board.

25. In both the formal and informal Special Examiner’s Processes, the accused never

has the opportunity to confront the accuser, question the witnesses, or present a defense at

Case 1:19-oV-11049-LTS Dooument 1 Filed 05/06/19 Page 6 of 55

a hearing Because there is no hearing, the accused never knows what the accuser (or the
accuser’s witnesses) actually have said, but only knows what the Special Examiner
chooses to tell him. In John’s case, he was not told orally or in writing the factual bases
for the charges against him at any time before or during the four months of the informal
Special Examiner’s investigation; instead, he had to try to piece together what in
particular he was accused of doing from the questions posed to him by the Special
Examiner.

26. At the conclusion of the investigation, the Special Examiner prepares a Report,
which includes the Examiner’s findings of fact, conclusions as to credibility of the parties
and witnesses, and recommended judgment At the time of John’s case, the accused was
not permitted to read the Report but could only “listen” to a “summary” of the Report
prepared by the single University administrator chosen as the final “decision maker.”
27. In John’s case, at approximately 5:00 a.m. during finals week, the Special
Examiner, the Title IX Investigator staffed at Brandeis, interviewed John without his
attorney present, and subsequently found him responsible for all five charges.

28. But it was only on January 10, 2019, after filing a Rule 14 Motion in the related
criminal case, that John finally learned what specific conduct he was alleged to have
engaged in as the basis for the University’s charges and findings The accusations were
frivolous on their face, but the Special Examiner’s findings were even more disturbing
They were based on notions of what constitutes sexual misconduct that bordered on the
preposterous and logical only if viewed in a biased vacuum tube.

29. For example, the preponderance of evidence standard was misapplied_the

Case 1:19-cv-11049-LTS Dooument 1 Filed 05/06/19 Page 7 of 55

Special Examiner acknowledged there were only two witnesses with direct knowledge of
the October 20, 2016, event,

30. To counter this, the Special Examiner’s relied heavily on statements made by the
friend of B.K. and the Brandeis police detective assigned the case who “conveniently”
overheard John make a whispered incriminating statement to his attorney in court, while
ignoring John’s declaration of innocence and all but one of his witnesses,

31. Next, while the Special Examiner’s Report finds that John and B.K. were not in a
dating relationship and provides not even a scintilla of evidence supporting a sexual
misconduct determination, it is framed in such a manner to allow the final decision maker
to draw that very conclusion.

32. Third, the Special Examiner also made much to do about the time of John’s visit
without taking into consideration that the vast majority of Ph.D. students-including
John and B.K.-study, converse and meet with each other at odd times of the day.

33. Fourth, the Special Examiner’s findings were inconsistent with B.K.’s claims. It
is tantamount to an accuser saying, “he bumped into me,” and the Special Examiner
finding that “she was raped.” B.K.’s statements, although spurious, was that John
grabbed and shook her arm, chest bumped, and yelled at her, and the Special Examiner
found that sexual misconduct had occurred.

34. Fifth, the Special Examiner found that B.K. had no motive to fabricate her report,
without acknowledging that B.K. had already fabricated statements within the Report
regarding her account of the August 2016 incident with John.

35. Finally, the Special Examiner erroneously found that John had intimidated B.K.,

Case 1:19-cv-11049-LTS Dooument 1 Filed 05/06/19 Page 8 of 55

yet the record reflects that she continued to attend classes with John after the alleged
incident

36. Ultimately, John was sanctioned by the University with a Disciplinary Waming.
37. A Disciplinary Waming requires the student to undergo education training to
address the infraction. Much more importantly, the Disciplinary Waming means that the
student’s education record will reflect that the student was found responsible for the
charges.

38. In John’s case, his education record will permanently reflect that he was found
responsible for sexual misconduct toward another student involving non-consensual
physical contact, sexually harassing and physically harming, intimidating and threatening
a student Brandeis has effectively labeled John as a predatory sexual offender.

39. The adverse mark on John’s permanent education record, stigmatizing him as a
sexual offender, jeopardizes, if not shatters, his goal of teaching at the university level
and resuming his career in government John’s ill-deserved disciplinary record will be a
lifetime liability.

40. Brandeis’s informal Special Examiner’s Process is a secret, inquisitorial process
lacking the most basic due process safeguards for the accused and vests in a single person
-the Special Examiner - the competing roles of investigator, prosecutor, and de facto
judge.

41. The Special Examiner’s findings were arbitrary and capricious, and Were
inconsistent with B.K.’s claims, which lacked a shred of evidentiary support; the Special
Examiner ignored John’s witnesses, evidence, and the fact that he and B.K. both stated

that they were not in a dating relationship

Case 1:19-cv-11049-LTS Dooument 1 Filed 05/06/19 Page 9 of 55

42. The Special Examiner ignored witnesses, documentation, and even B.K., in order
to make a finding of responsibility against John - finding that sexual harassment had
occurred even though B.K. made no such claim.

43. The informal Special Examiner’s Process as conceived by the University and as
implemented in John’s case was also deeply flawed because it applied inequitable
standards of sexual conduct and inequitable processes that favored B.K. and
discriminated against John in violation of Title IX of the Educational Amendments of
1972.

44. John filed two complaints of discrimination charging Brandeis with violating 'I`itle
IX during this process. The first one was with the Massachusetts Commission Against
Discrimination (“MCAD”). MCAD declined to investigate this matter on John’s behalf.
45. John filed a second complaint with the Department of Education, Office of Civil
Rights (“OCR”), the federal agency charged with regulating Title IX. The OCR has
opened an investigation of Brandeis’s handling of John’s case in response to John’s
complaint filed with the agency. Upon information and belief, this is only the third case
that the OCR has investigated on behalf of an accused student regarding possible
violations by a college or university of principles of equity and fairness in connection
with the investigation and adjudication of alleged sexual misconduct

46. In retaliation for John’s Title IX complaints, Brandeis barred him from his
workplace as a teaching assistant; and disrupted his coursework and multiple meetings
with potential dissertation committee faculty that impeded his education. The University
also conspired with the Commonwealth to circumvent his attorney representation and

leak their internal investigation in furtherance of the criminal case.

Case 1:19-cv-11049-LTS Dooument 1 Filed 05/06/19 Page 10 of 55

47. Brandeis is aware of B.K.’s defamatory statements to the state court and has aided
and abetted them. Upon information and belief, Brandeis “leaked” the Special
Examiner’s finding to John’s then-current employers and the Commonwealth or has
failed to adequately safeguard the confidentiality of the findings as it is required to do
under federal law. These violations directly resulted in John’s being let go from his
internship position working for the Department of Health and Human Services in the
New England area, the withdrawal of employment references, and the withdrawal of
employment offers. l

48. The Special Examiner’s Process provides no checks or balances on the authority
of a single individual -the “Special Examiner” - to conduct an inquisitorial, secret
investigation and then to pass judgment on the accused as the single fact-finder and de
facto adjudicator. The Process has no safeguards to prevent the Special Examiner from
conducting a biased, incomplete, or incompetent investigation - as happened in John’s
case - and vests in one person the conflicting roles of investigator, prosecutor, and judge.
49. Brandeis allowed John’s classmate to weaponize the University’s disciplinary
processes for her own nefarious purposes, and aided and abetted her abuse of, not only its
process, but also the state courts. The University accepted carte blanche the Special
Examiner’s findings, even though they could not be squared with the evidence, and
elevated John’s attempt to peacefully remove himself from a toxic individual into sexual
and physical assault By implementing this deeply flawed Process and permitting it to
play out unchecked in John’s case, the University has set a dangerous precedent that hurts

all real victims of sexual and physical violence.

10

Case 1:19-cv-11049-LTS Dooument 1 Filed 05/06/19 Page 11 of 55

50. As for the Commonwealth, it lacked a good faith basis in the four days it took to
bring charges against John as evidenced by the three-year delay with bringing this case to
trial. It also violated John’s rights afforded by the Fifth and Fourteenth Amendments to
the United States Constitution when the same trial judge who held an ex-parte hearing
with B.K. and considered a one-sided police report, then presided over John’s linked
criminal case, The U.S. Court of Appeals for the Third Circuit has held that, “Findings
must be based upon something more than a one-sided presentation of the evidence.” See
Sims v. Greene, 161 F.Zd 87 (3rd Cir. 1947).

51. This judge then assigned John a public attorney before the 209A hearing that
made the abuse prevention order permanent and proceeded with the Commonwealth to
arraign him when the attorney was not present in the courtroom.

52. This judge also purged th`e trial docket of John’s motion to dismiss without
receiving written responses from the Commonwealth, hearing oral arguments, lor
providing explanation

53. In John’s criminal case, an arraignment carries an on-going notation as part of any
background investigation on 'him.

54. This notation affects employment offers in and outside of academia, living
arrangements, and a host of other quality of life conditions for John.

55. Similar to Brandeis, the Commonwealth has effectively labeled him as a criminal,
Without the benefit of due process. The adverse mark on John’s criminal history is
approaching its three-year anniversary, and the Commonwealth is no closer to trying this

case than it was in November 2016, When John was improperly arraigned.

11

Case 1:19-cv-11049-LTS Dooument 1 Filed 05/06/19 Page 12 of 55

56. John found the environment on campus so hostile and toxic that he no longer goes
to campus and the University he had previously loved for its social justice has betrayed
his trust
57. For these reasons, John brings this action to obtain equitable and declaratory relief
and legal damages based on causes of action for violations of Title IX of the Education
Amendments of 1972, Title IX retaliation, breach of contract, breach of the covenant of
good faith and fair dealing, estoppel and reliance, defamation, invasion of privacy,
intentional and negligent infliction of emotional distress, and negligence

II. PARTIES
58. Plaintiff John Doe is a natural person who resides in Illinois. John is currently a
student at Brandeis University, who started his doctorate program in August 2015.
59. Defendant Brandeis University (“Brandeis” or “the University”) is a private,
coeducational research university with a principal address of 41 5 South Street, Waltham,
Massachusetts 02453. Brandeis was founded in 1948 by the Jewish community as a non-
sectarian institution “open to all . . . with a commitment to making a positive impact on
the world.” (“School Mission and Unique Qualities,” U.S. News & World Report,
National Rankings. http://colleges.usnews.rankingsandreviews.com/best-
colleges/brandeis-university-2133)(last visited 4/26/2019). Named for Louis Brandeis,
the first Jewishjustice of the United States Supreme Court, Brandeis encourages its 3,500
undergraduate students to focus on community service, consistent with the University’s
“commitment to Social Justice.” (Id.)
60. Brandeis is among the nation’s leading universities, ranking 35 in U.S. News &

World Reports 2019 National Universities list (Id.)

12

Case 1:19-cv-11049-LTS Dooument 1 Filed 05/06/19 Page 13 of 55

61. At all times material hereto, Brandeis acted by and through its agents, servants,
employees, and representatives who were acting in the course and scope of their
respective agency or employment and/or in the promotion of Brandeis’s business,
mission and/or affairs.

62. Defendant is also Attorney General Maura Healey, who represents the public
interest in the name of the Commonwealth of Massachusetts, with a principal address of
One Ashburton Place, 18"‘ Floor, Boston, Massachusetts 02108.

63. In addition to the entities set forth as Defendants herein, there are likely other
parties Who may well be liable to Plaintiff but respecting who Plaintiff currently lacks
specific facts to permit Plaintiff to name such person or persons as a party defendant By
not naming such persons or entities at this time, Plaintiff is not waiving its right to amend

this pleading to add such parties, should the facts warrant adding such parties.

III. JURISDICTION AND VENUE
64. For diversity purposes, plaintiff is a citizen of the state of Illinois and defendants
are incorporated or have their principle place of business in the Commonwealth of
Massachusetts.
65. This Court has original diversity jurisdiction over this claim pursuant to 28 U.S.C.
§ 1332 because the matter in controversy exceeds the sum or value of $75,000 and is
between citizens of different states.
66. This Court also has original jurisdiction under Title IX of the Education Act
Amendments of 1972, 20 U.S.C. § 1681, et seq. and 28 U.S.C. § 1331, and jurisdiction
over related state common law and statutory claims under the principles of ancillary

and/or pendent jurisdiction pursuant to 28 U.S.C. § 1367.

13

Case 1:19-cv-11049-LTS Dooument 1 Filed 05/06/19 Page 14 of 55

67. Additionally, this is an action involving a federal question under 28 U.S.C. § 1331
to redress the deprivation of Plaintiffs constitutional rights under the Fifth and
Fourteenth Amendments of the United States Constitution pursuant to 42 U.S.C. § 1983
and his Sixth Amendment right to legal representation

68. Venue is proper in the Eastern Division of the District of Massachusetts pursuant
to 12 U.S.C. § 1391(b)(2) and District of Massachusetts Local Rule 40.1(D) because a
substantial part of the events or omissions giving rise to Plaintiff s claim occurred in the

District of Massachusetts and because the Defendants reside in Middlesex County.

IV. FACTUAL BACKGROUND

A. I_l_\ere W_a_s No Dating Relationshig Between John and B.K.
69. John and B.K. met on August 10, 2015, when they began their doctorate program
at Brandeis. John was 45 years old. B.K. was approximately 36 years old. At the time, the
two exhibited no interest in one another beyond mere classmates.
70. On March 9, 2016, after attending a social event and consuming alcohol, John and
B.K. had sexual intercourse. B.K. marks this date as the beginning of an off-and-on
relationship for purposes of her complaint to Brandeis and the Waltham District Court
71. Afterwards, the two did not spend time with each other despite B.K.’s birthday in
April and their availability over the summer break. l
72. In August 2016, B.K. wanted to take a particular course that was at risk of not
being offered and initiated contact with John again to ask if he would register for it B.K.
marks this exchange as the off-and-on relationship with John “on” again.
73. In exchange, she would assist him with promoting a community event on which

he was working John agreed.

14

Case 1:19-cv-11049-LTS Dooument 1 Filed 05/06/19 Page 15 of 55

74. While John had decided to remain cordial with B.K. because of their collegiate
relationship, he could detect escalating mood swings from B.K.

75. B.K. and John were never married to one another, never lived together, and do not
parent children together.

76. Notwithstanding the sexual intercourse that had taken place between B.K. and

John, they never believed that they were in a dating relationship of any kind.

B. B.K. Falsely Accuses John of Assault and Batter_'y.

77. After John had spoken with B.K. on October 20, 2016, they continued attending
classes together. The two no longer exchanged text messages, emails or conversations in
class. Roughly one week later, B.K. reported to Brandeis Police that John had assaulted
her.

78. On October 27, 2016, B.K. appeared before the judge in Waltham District Court
and provided sworn testimony that she and John had been in a dating relationship since
March 2016, and that on the morning of October 20, 2016, John had assaulted her. She
also testified that she had feared for her safety.

79. The judge issued a temporary abuse prevention order on that day. Brandeis
subsequently issued its own no contact order pursuant to the court’s ruling. Both orders
were delivered to John at his horne of residence: the first by Waltham police service and
the second by email communication, which was later hand-delivered by Brandeis’s Dean
of Students, Jamele Adams.

80. Dean Adams immediately placed John on “emergency suspension,” preventing
him from attending all classes, performing his responsibility as a teaching assistant and

meeting With Ph.D. faculty necessary for his dissertation work. On information and

15

Case 1:19-cv-11049-LTS Dooument 1 Filed 05/06/19 Page 16 of 55

belief, at the time Adams took these actions, he had no knowledge of any facts
underlying B.K.’s allegations, and had no information suggesting John was a danger to
B.K. or the Brandeis community.

81. On November 17 , 2016, almost four weeks after the emergency suspension, the
University notified John that B.K.’s accusations related to five alleged violations of
Brandeis’s R&R Handbook: Sections 3.2 (sexual harassment); 3.5 (non-consensual
physical contact); 3.9 (intimidation); 3.10 (threats); 3.11 (physical harm or unwanted
contact).

82. At the same time, the University informed John that John’s case would be
adjudicated through the University’s informal Special Examiner’s Process, rather than the

University’s long-established Student Conduct Hearing Process.

C. The Universig Subiects John to the In[ormal Sgecial Examiner’s Process in
Lieu of the Hearing Process.

l. The Hearing Process

83. Prior to entering Brandies in 2015, John received from Brandeis a copy of the
University’s 2015-16 R&.R Handbook. As a condition of enrollment the University
required John to agree in writing to be bound by the rules and regulations set forth in the
R&R Handbook.

84. In the 2015-16 R&R Handbook, a student accused of violating a standard of
behavior or University policy may be subject to disciplinary action only after the
Department of Student Rights and Community Standards makes a “careful evaluation” of

the “fact” alleged by the accuser and the “credibility” of the accuser and determines that

16

Case 1:19-cv-11049-LTS Dooument 1 Filed 05/06/19 Page 17 of 55

there is “sufficient evidence” to refer the matter to the Student Conduct Board for a
hearing.

85. The hearing process reflects Brandeis’s long-established “philosophy of peer
judgment” through student-conducted hearings - students hear and decide the cases
before them, with panels consisting of 2 students and 2 faculty members for academic
violations, and 3 students and 1 faculty member for all other violations.

86. In the 2015-16 R&R Handbook the Hearing Process applies to all violations
referred to it, including allegations involving sexual misconduct

87. Pursuant to the Hearing Process, the accused must be informed of the

details of the charges and receive written charges as many as 32 days before the hearing
In addition, the hearing administrator must be available prior to the hearing at the request
of the accused student to provide information regarding the alleged violation.

88. The accused student and the accuser may present evidence and introduce
witnesses during the hearing and shall have the right to view and question all evidence
and reports presented to the Board during the hearing.

89. The accused student and the accuser shall have the right to question all witnesses
appearing before the Board . The accused and accuser may ask questions of each other,
and may recall or re-question each other after witnesses have testified Board members
may question both the accused and accuser and all witnesses,

90. At the hearing, the accuser is required to prove his or her allegations by the
preponderance of the evidence,

91. A written Hearing Report summarizing the evidence presented at the hearing and

17

Case 1:19-cv-11049-LTS Dooument 1 Filed 05/06/19 Page 18 of 55

decision rendered by the Board is prepared, and the parties have access to it as an
“education record” pursuant to the federal Family Educational Rights and Privacy Act

(“FERPA”), and Section 16.3 of the 2015-16 R&R Handbook.

2. The In[ormal Special Examiner’s Process,
92. In the 2015-16 R&R Handbook, the University unilaterally supplanted the

Hearing Process with the Informal Special Examiner’s Process for allegations involving
sexual misconduct and sexual harassment

93. All other student conduct allegations remain subject to the Hearing Process,
including allegations pertaining to physical harm to others and invasion of personal
privacy,

94. In the Informal Special Examiner’s Process, the hearing is entirely eliminated. In
its place, a single individual staffed by the University -the “Special Examiner” -
conducts a closed-door investigation, The Special Examiner separately interviews the
parties and witnesses, and considers documents and other physical evidence, The Special
Examiner chooses which, if any, witnesses to interview, what questions to ask of 1
everyone involved, and determines what information the accused receives during the
process.

95. After completing the investigation, the Special Examiner prepares a written report
summarizing disputed and undisputed facts. In the 2015-16 R&R Handbook, the Special
Examiner’s Report may offer conclusions or recommendations as to the credibility of
testimony or potential outcomes.

96. In the 2015-16 R&R Handbook, under which John’s case was investigated and

18

Case 1:19-cv-11049-LTS Dooument 1 Filed 05/06/19 Page 19 of 55

adjudicated, the University expands the Special Examiner’s role beyond factual
investigator to fact-finder and adjudicator (i.e. judge): the Special Examiner’s Report
must offer the Examiner’s “conclusions” about “the credibility of testimony” and the
Examiner’s “finding” about “whether the Accused is responsible or not responsible for
any or all charges.”

97. The Special Examiner uses the preponderance of the evidence standard in
evaluating the responsibility of the accused.

98. In the 2015-16 R&R Handbook, after the Special Examiner’s Report is
completed, the parties are not shown a copy of the Report. Instead, the University’s “final
decision maker” (i.e., the Dean of Students or other designated administrator) prepares a
“Summary” of the Special Examiner’s “findings” and the parties “listen” to the Summary
in separate meetings. The parties have several days to offer new information or witnesses
and the final decision maker determines whether to provide the new evidence to the
Special Examiner.

99. With the informal adjudication process, or Misconduct Inquiry, an internal
University adjudication is based on the disclosure or complaint from a reporter who has
decided not to serve as a complainant No formal charges are levied against the student
whose behavior is described.

100. Neither the accuser nor accused has a right to appeal the final decision maker’s
unilateral decision to an Appeals Board of three voting faculty members, unlike the
traditional student-conducted hearings The final decision maker retains ultimate

discretion whether to reverse, amend or uphold the original final decision.

19

Case 1:19-cv-11049-LTS Dooument 1 Filed 05/06/19 Page 20 of 55

101. In the 2015-16 R&R Handbook, University officials are obligated to conduct a
preliminary careful evaluation of the facts and to assess the credibility of the accuser
before referring a case to the Special Examiner’s Process,

D. The Sgecial Examiner’s Closet_!_-l)oor Investigatior_r and Judgment of John’s

§§

102. Immediately after receiving notice of the charges against him on November 17,
2016, John asked University officials to inform him of the factual basis for B.K.’s
charges against him. He only knew of the curt affidavit B.K. provided the Waltham
District Court for the abuse prevention order to issue. John had no idea what he was
alleged to have done wrong that violated the University’s standards of conduct outlined
in the R&R Handbook.
103, The University refused his requests.
104. John then retained private counsel for all aspects of his case given the subsequent
criminal complaint that was filed by the Commonwealth. The University rejected John’s
legal representation and proceeded with the informal Special Examiner’s investigation
105. The first time John learned any facts underlying B.K.’s Community Standards
Report (CSR) was when the Special Examiner interviewed John for the first time on
December 7, 2016, at 5:00 a.m., and began to ask him questions about random incidents
with B.K. occurring over the past five months. John surmised these incidents had been
brought up by B.K. during her interviews with the Special Examiner.
106. For John’s case, the University used an attorney within its Title IX staff to serve
as Special Examiner.

107. The Special Examiner conducted no other interviews with John. It is unclear to

20

Case 1:19-cv-11049-LTS Dooument 1 Filed 05/06/19 Page 21 of 55

John how many additional interviews the Special Examiner had with B.K. The Special
Examiner also interviewed one of B.K.’s witnesses, the Brandeis Police Detective
assigned the case and a witness identified by John, but refused to interview two
additional witnesses whom John identified that could better assess his character and the
character of B.K.

108. During this entire process, John received nothing orally or in writing stating what
it was in particular that B.K. accused him of doing. Instead, John had to piece those
accusations together based on the questions the Special Examiner asked him during his
interview.

109. The questions were random and non-specific. John was forced to try to recollect
events over the course of the semester that were not imprinted in John’s memory because
they were unremarkable.

110. John was not told what B.K.’s witnesses said in their interviews

111. After completing the investigation, the Special Examiner passed judgment on
John, concluding he was responsible for all five charges. At no point in the process was
John allowed to confront his accuser or witnesses, or even to know exactly what it is his

accuser or witnesses said against him.

E. John Receives a Verbal “Summar_‘y” from the University and the Particular

Accusations Against Him and the Basis for the Sgecial Examiner’s
“Findi_ngs” of ResnorLsibilitv via Rule 14 Motion from the Court.

112. On January 10, 2017, Sheryl Sousa, the University’s Senior Associate Vice
President for Student Affairs (the administrator chosen to serve as the final decision

maker in John’s case, who had no experience or training with respect to the University’s

21

Case 1:19-cv-11049-LTS Dooumentl Filed 05/06/19 Page 22 of 55

sexual misconduct policies) met with John and read to him the “Summary” she had
prepared of the “findings” of the Special Examiner’s Report

113. John requested but was not given a copy of the Special Examiner’s Report at that
time or at any time while his case was being adjudicated After Ms. Sousa had read her
summary, John made a formal FERPA request for the Special Examiner’s Report and his
educational records.

114. The University never honored John’s FERPA request for a copy of the written
Summary,

115. The Special Examiner’s Report was subsequently given to John through the
Waltham District Court, when John filed a Rule 14 Motion for the evidence the
prosecutor intended to present at trial.

116. The verbal Summary, followed by the written Summary, outlined for John
without factual detail what specific conduct he was alleged to have engaged in as the
basis for the five violations charged against him.

117. The accusations of sexual misconduct were incredible to John. Even more
disconcerting were the findings of the Special Examiner, that were based on notions of
What constitutes sexual misconduct that border on the ridiculous and were arbitrary and
capricious

118. The Special Examiner analyzed each alleged incident in isolation while
misapplying the University’s definition of sexual harassment and made her findings
collectively. In the absence of any objective, verifiable evidence that any of the alleged

incidents occurred, the Special Examiner used manipulative interrogation techniques to

22

Case 1:19-cv-11049-LTS Dooument 1 Filed 05/06/19 Page 23 of 55

create bogus “inconsistencies” in John’s recollection of events and accorded John’s
witnesses and documentary evidence no weight in the decision-making process.

119. First, the Special Examiner acknowledged there were only two witnesses with
direct knowledge of the October 20, 2016, event, The Special Examiner then relied more
on statements made by the friend of B.K. and the Brandeis police detective assigned the
case who “conveniently” overheard John make a whispered incriminating statement to
his attorney in court, and less on John’s statements and those of his witnesses,

120. Second, while the Special Examiner’s Report finds that John and B.K. were not in
a dating relationship and provides not even a scintilla of evidence supporting a sexual
misconduct determination it is framed in such a manner to allow the final decision maker
to draw that very conclusion

121. Third, the Special Examiner also made much to do about the time of John’s visit
without taking into consideration that the vast majority of Ph.D. students_including
John and B.K.-study, converse and meet with each other at odd times of the day.

122. Fourth, the Special Examiner’s findings were inconsistent with B.K.’s claims.
B.K. never made any statements about being sexually harassed. In fact, her statements,
although spurious, were that John grabbed and shook her arm, chest bumped, and yelled
at her. Yet, the Special Examiner found that sexual misconduct had occurred.

123. Fifth, the Special Examiner found that B.K. had no motive to fabricate her report,
without acknowledging that B.K. had already fabricated statements within the Report
regarding her account of the August 2016 incident with John,

124. Sixth, the Special Examiner erroneously found that John had intimidated B.K., yet

23

Case 1:19-cv-11049-LTS Dooument 1 Filed 05/06/19 Page 24 of 55

the record reflects that she continued to attend classes With John after the alleged
incident

125. The Special Examiner failed to consider the undisputed facts that the two were
not in a dating relationship or that B.K.’s statement of facts waivered constantly, and it
defies reason for the Special Examiner to have concluded that sexual harassment had
occurred. In fact, the Special Examiner never identified any action taken by John that
resulted in her finding of sexual harassment

126. The absurdity of this finding is best summed up by the observation that under the
Special Examiner’s reasoning that John’s “credibility was diminished” by. the fact that he
did not volunteer to the Examiner that B.K. accused him of being a “racist” or “sexist.”
On this basis, the Special Examiner found B.K. “more credible” than John on all five
violations.

127. The Special Examiner’s conclusion was based on nothing more than a
manufactured, set-up “inconsistency” elicited through a patently unfair interrogation
process. Additionally, the Special Examiner ignored the undisputed fact that B.K.
continued to attend classes with John after the date of the alleged incident and before
making her report to the University.

128. These findings were patently arbitrary and un`fair. The Special Examiner failed to
consider the undisputed facts that the two were never in a dating relationship; that B.K.
had falsified statements regarding John in the past; and failed to disprove any statement
made by John.

129. Additionally, the Special Examiner ignored the information supplied by one of

24

Case 1:19-cv-11049-LTS Dooument 1 Filed 05/06/19 Page 25 of 55

John’s witnesses who worked in the mental health profession for years and stated that
John did not exhibit any of the behavior indicators associated with the Report

130. The Special Examiner also ignored John’s male witness from the cohort who had
a more intimate relationship with both parties and had seen B.K. out on dates during the
time she alleges she was dating John,

131. Instead, the Special Examiner relied on two hearsay statements from a close
friend of B.K.’s, with an assumed bias, and the University Police Detective assigned to
the case, Exclusively on the basis of these unchallenged statements, the Special Examiner
concluded that the testimony of John’s witnesses and the documentary evidence should
be accorded no weight in determining John’s guilt or innocence on the sexual harassment
charge.

132. John was stunned by the Special Examiner’s findings lodged against him, but not
surprised.

133. He repeatedly told the Title IX staff that all of the University’s R&R Handbooks
from 2015 through present obligate the University to provide a student with the student’s
“education records” in compliance with FERPA (Family Educational Rights and Privacy
Act). Disciplinary records unquestionably are a part of a student’s education record.

134. Nonetheless, the University refused to provide the Report

135. John maintains that the accusations against him are frivolous and not supported by
any objective or credible evidence; and that the Special Examiner’s findings, as
summarized by the University, are arbitrary, capricious, and irrational, and were not

supported by a preponderance of the evidence,

25

Case 1:19-cv-11049-LTS Dooument 1 Filed 05/06/19 Page 26 of 55

F. The University’s Decision and Sanction.
136. On January 10, 2017, Ms. Sousa notified John that, on the basis of her review of

the Special Examiner’s Report, she found John responsible for all five of the violations
for which he had been charged. And because the adjudication was informal, John would 7
have no right to appeal or contest her decision .

137. Ms. Sousa’s decision contained no analysis of the Special Examiner’s Report and
she refused to refer to any of John’s facts, witnesses, or affidavit to the Special Examiner
for consideration

138. John again asked the University for a copy of the Special Examiner’s Report He
also asked for all of the notes of interviews taken by the Special Examiner.

139. John needed the full Report and underlying interview notes in order to be apprised
of all of the facts contained in the Report, including exactly what it is that B.K. said about
him, what B.K.’s witnesses said, the weight that the Special Examiner gave to the parties’
and witnesses’ interview statements, and a firll understanding of the factual and legal
basis for the Special Examiner’s findings. The Summary given to John lacked this
information _

140. While Ms. Sousa acknowledged receipt of John’s formal FERPA request for the
Report on January 10, 2017, the University failed to comply with it

141. Accordingly, John was forced to live with the University’s adverse decision
against him and wait to receive the information through Waltham District Court with the
pending criminal charge.

142. However, John was sanctioned by the University with a Disciplinary Waming.

26

Case 1:19-cv-11049-LTS Dooument 1 Filed 05/06/19 Page 27 of 55

143. A Disciplinary Waming requires the student to receive sensitivity training, but
much more importantly, the student’s permanent education record will reflect that the
student Was found responsible for the charges

144. In John’s case, his education record Will permanently state that he was found
responsible for sexual misconduct toward another student involving lack of consent and
taking sexual advantage of the student’s incapacitation, physically harming the student
sexually harassing the student, and invading the student’s personal privacy,

145. Brandeis effectively has branded John as a predatory sexual offender on his
permanent education record, and the Commonwealth’s arraignment has branded him on
any background investigation

146. John had worked hard at Brandeis to begin a teaching career, and had always
volunteered in the community as part of his commitment to public service and political
discourse, values central to Brandeis’s educational mission

147. John will now have to disclose, and defend himself against, his deeply blemished
University record and reputation to teaching institution to which he applies, and, will not

even be considered for federal government employment

G. Brandeis Comnitted N\Lnerou_s Material Breaches of Its Contract\Lal
Obligations to John.

148. In the course of the Special Examiner’s Process, Brandeis committed numerous
material breaches of its contractual obligations to John

149. The University’s obligations are explicitly set forth in the University’s contract
with John and are further informed by Massachusetts case law infusing every contract

with a “reasonable expectations” requirement and mandating that college and university

27

Case 1:19-cv-11049-LTS Dooument 1 Filed 05/06/19 Page 28 of 55

disciplinary proceedings cannot be “arbitrary or capricious.” Brandeis breached both its
express contractual obligations and the obligation imposed by law to be fair as set forth
below without limitation

150. First, John was contractually entitled to a hearing before the Student Conduct
Board. The informal Special Examiner’s Process should never have been initiated.

151‘. As a condition of his matriculation at Brandeis, John agreed in writing to be
bound by the rules and regulations in the 2015-16 R&R Handbook.

152. Nowhere in that Handbook does Brandeis reserve the right to eliminate the
Hearing Process for sexual misconduct allegations The Handbook states that it contains
the procedures the University employs when a member of the community believes that a
student has violated campus policy. This process is ultimately a Brandeis-grown and
nurtured one that is constantly evaluated and tweaked by the community every year.
153. A student might reasonably expect that Brandeis could “tweak” its disciplinary
process. But, “tweaking” cannot reasonably be read to permit the elimination of that
process and the introduction of an entirely new process.

154. Even if Brandeis is contractually permitted to change its disciplinary process, it is
not permitted under Massachusetts law to replace it with one that lacks fundamental
fairness and that is arbitrary and capricious

155. Second, the University never should have adjudicated B.K.’s enervated
accusation In every R&R Handbook issued by the University from 2011-2019, when the
University receives a written report of an alleged student conduct violation the
University “shall” make a “careful evaluation of the facts” and the “credibility” of the

accuser to determine as a threshold matter whether there is “sufficient evidence of a

28

Case 1:19-cv-11049-LTS Dooument 1 Filed 05/06/19 Page 29 of 55

violation” to proceed. The University has discretion to not refer the matter to adjudication
based on its preliminary evaluation

156. In John’s case, the University failed to conduct the required “careful evaluation of
the facts.” Had the University conducted even the most cursory fact evaluation it would
have known that B.K. and John were not in a dating relationship, that B.K. had made
false statements in the past, and that she is or was receiving psychiatric professional
help-all relevant factors that did not warrant referral to adjudication

157. Third, Brandeis refused to provide John with a copy of the Special Examiner’s
Report, even'though the Report is an “education record” to which John is entitled under
every version of the R&R Handbook issued by the University from 2011-2019 and under
federal law.

158. John was found responsible for five student conduct violations and was never
allowed to read the Report that explained why he was being held responsible. The
University forced him to participate in the investigation “blind” and to respond to
questions without the benefit afforded B.K._the proper context The Summary gave only
an overview of the Examiner’s findings as interpreted by and filtered through someone
other than the Special Examiner.

159. In January 2019, John received a copy of the Special Examiner’s Report only
through a Rule 14 Motion in the criminal case, well past the 45 days FERPA allows
Brandeis to furnish the Report

160. The University still refuses to provide John with the interview notes taken by the
Special Examiner, even though they clearly are subject to FERPA.

161. Fourth, the University never assigned a Co-Examiner (a member of the faculty or

29

Case 1:19-cv-11049-LTS Dooument 1 Filed 05/06/19 Page 30 of 55

staff) to attend all of the interviews conducted by the Special Examiner and to contribute
to the investigation by asking interview questions and advising the Special Examiner in
the preparation of the Special Examiner’s Report

162. Fifth, B.K.’s Report was not submitted in a timely manner, as required by the
University. In every version of the R&R Handbook issued by the University from 2011-
2014, the University requires that “written reports of violations or complaints shall be
submitted to the DSRCS [Department of Student Rights and Community Standards] from
the Accuser in a timely manner”; the lack of timeliness is grounds for the University to
refuse to refer the matter for adjudication

163. While the R&R Handbook does not define a timely submission B.K. waited
approximately a week after she alleges the violations occurred, and, in the interim,
continued attending classes with John, It was undisputed that no sexual misconduct
occurred for the Title IX intervention to trigger.

164. Sixth, John was denied his contractual right to a hearing on the charges of non-
consensual physical contact intimidation threats, and physical harm or unwanted
contact In every version of the R&R Handbook issued by the University from 2015-
2019, the University is obligated to adjudicate these alleged violations by the Hearing
Process pursuant to a clear and convincing standard.

165. Seventh, the University violated its own procedures requiring a three-member
Panel of University faculty or administrators to review the Special Examiner’s findings
and recommend to the final decision maker Whether to accept or reject the findings

Instead, the University allowed the final decision maker to be the sole reviewer of the

30

Case 1:19-cv-11049-LTS Dooument 1 Filed 05/06/19 Page 31 of 55

Special Examiner’s findings, thereby eliminating a layer of independent oversight that
might have reversed the Special Examiner’s arbitrary findings.

166. Eighth, the University subjected John to emergency suspension immediately upon
receipt of B.K.’s Report, even though there was not the slightest indication that John was
a danger to B.K. or the Brandeis community.

167. Every version of the R&R Handbook issued by the University from 2015-2019
permits the University to impose an emergency suspension only when the University has
reason to believe that the accused presents an imminent danger to the safety or well-being
of the University community.

168. After lifting the emergency suspension the University continued to breach its
contract with John by imposing additional interim sanctions against him; sanctions that
breached all of the R&R Handbooks issued by the University during John’s time at
Brandeis, because they were not remotely related to B.K.’s safety or that of the
University community.

169. Ninth, accepting for the sake of argument that the preponderance of the evidence
standard in the 2015-16`R&R Handbook applied to John’s case, the University failed to
base its findings of responsibility on that standard. Instead, the University’s final decision
maker rubber-stamped the Special Examiner’s findings, which were patently arbitrary,
capricious, and irrational, and were not supported by any objective, verifiable, or credible
evidence.

170. Tenth, upon information and belief, Brandeis has violated its contractual
obligation and its duties under FERPA to maintain confidentiality about John’s education

record by allowing persons within the administration to “leak” information about the

31

Case 1:19-cv-11049-LTS Dooument 1 Filed 05/06/19 Page 32 of 55

Special Examiner’s findings to persons outside of the inner-circle of administrators
responsible for handling John’s case, or by not adequately safeguarding the disciplinary
record from being disclosed to their parties. As more fully explained below, any such
“leaks” are also defamatory.

171. Eleventh, the University policies with regards to John’s case allows a request for a
reasonable delay . . . due to academic or extenuating circumstances John made such a
request on November 17, 2016, so that he could devote time for his studies as finals week
was quickly approaching The University denied the request and met with John at 5:00
a.m. during finals week.

172. Twelfth, the informal Special Examiner’s Process conflicts with University policy

to an appeal of the outcome as outlined in R&R Handbook Section` 1 8(n), at 39.

H. Brandeis Sub|'ected John to a Fundamentally Unfair Disciplinary Process
Lacking the Most Basic Elements of Due Process,

173. In addition to these contractual breaches, the informal Special Examiner’s Process
lacks the most essential elements of due process to safeguard the rights of the accused,v
and is systemically inequitable. Although the accuser knows his or her story before the
investigation even begins, the accused is left in the dark concerning the facts, never
knowing what the accuser and Witnesses actually have said except as filtered through the
Special Examiner. The accused is subjected to a secret investigation process that in
John’s case was handled by the Special Examiner like a police interrogation of a suspect
rather than an independent impartial investigation

174. Instead of proceeding to a hearing at which both sides hear all of the evidence and

32

Case 1:19-cv-11049-LTS Dooument 1 Filed 05/06/19 Page 33 of 55

have an equal opportunity to present their claims and defenses before an impartial
tribunal, the Special Examiner’s Process effectively ends with the interrogation
completely short-circuiting due process by allowing the Interrogator to decide issues of
credibility and serve as the de facto judge.

175. In John’s case, the University compounded the systematic lack of due process by
failing to follow its own procedures, allowing the final decision maker to adopt the
Special Examiner’s findings unilaterally without independent Panel review or appellate
review. The final decision maker, who had no training or experience in sexual
misconduct disciplinary proceedings, completely deferred to the Special Examiner.

176. Despite the fact that John recorded the University’s and final decision maker’s
contractualbreaches, as well as the fundamental unfairness of the process and
irrationality and capriciousness of the Special Examiner’s findings, they did nothing to
correct this flawed and unfair process and outcome.

177 . Upon information and belief, the University did not refer the accuser to a “care
team” for evaluation of “students of concem” in accordance with the revisions to the
2014-15 R&R Handbook in order to make deliberate decisions about appropriate,
individualized courses of action .

178. The University also did not require of the accuser specific dates, times, locations,
and alleged conduct in the Report In John’s case, he was asked by the Special Examiner
about a very specific visit to the accuser’s apartment in “August,” without specifying the
dates, times, etc.

179. The University has also breached the confidentiality of the proceedings by sharing

their disclosures to those persons with a need to know.

33

Case 1:19-cv-11049-LTS Dooument 1 Filed 05/06/19 Page 34 of 55

I. Brandeis Has Aided and Abetted B.K.’s Defamator_'y Conduct and Upon
Information and Belief Has Defamed John in its Own Right.

180. At the insistence of Brandeis, B.K. went into the Waltham District Court to file an
additional, frivolous affidavit and complaint in an attempt to get the University to issue a
No Contact Order or to impose onerous restrictions on John’s movements, and has
defamed John to University officials, students, and the Commonwealth.

181. Brandeis has known of these false and defamatory actions by B.K., and has aided
and abetted them.

182. Upon information and belief, Brandeis administrators “leaked” inforrnation,
directly or indirectly, about the Special Examiner’s findings to the Commonwealth
prosecutors and John’s internship employer, or recklessly failed to exercise adequate
safeguards to keep the information strictly confidential. As a direct result, John was let go
from his internship and is facing criminal prosecution John has been severely harmed in
his prospects for other future permanent employment

183. B.K.’s escalating and unchecked campaign to defame and harass John included
appearing three times in district court and alleging that a familial relationship between
her and John existed and that he has repeatedly assaulted her. None of these claims are
credible, and John expects to be totally exonerated by the Massachusetts Appeals Court
on those 209A orders.

J. The Commonwealth Subiected John to Fundamentally Unfair Judicial

Hearings in Violation of His Fifthl Sixth and Fourteenth Amendments to the
U.S. Constitution.

184. On October 31, 2016, approximately four days after B.K. went into the Waltham

34

Case 1:19-cv-11049-LTS Dooument 1 Filed 05/06/19 Page 35 of 55

District Court and made a frivolous 209A claim against John, the Commonwealth filed a
criminal complaint in John’s case. Upon information and belief, the Commonwealth had
not conducted an independent investigation within the four days of filing its criminal
charge.

185. On November 9, 2016, John appeared in Waltham District Court to oppose the
Chapter 209A Abuse Prevention Order and to be arraigned on the criminal charge. At the
outset of the proceedings, the trial judge assigned the case to the public defender on duty
to safeguard John’s legal interests However, after entering an order making the abuse
prevention order permanent the same trial judge proceeded, with the Commonwealth, to
arraign John on the criminal charge when the defense counsel left the gallery to manage
his other cases.

186. As such, the Commonwealth violated John’s right to legal representation pursuant
to the Sixth Amendment to the United States Constitution. Additionally, the same judge
who made findings of fact and entered an order against John, violated John’s right to due
process and fundamental fairness afforded by the Fifth and Fourteenth Amendments to
the U.S. Constitution.

187. On November 15, 2016, John retained private counsel and, on November 17,
2016, informed Brandeis that he was represented by counsel relating all aspects of the
investigation The University disregarded John’s assertion of his Fifth Amendment
protections and proceeded with its internal investigation At the end of the investigation,
the University communicated or “leaked” its investigation to the Commonwealth for the

furtherance of its criminal case, The Commonwealth knew or should have known that

35

Case 1:19-cv-11049-LTS Dooument 1 Filed 05/06/19 Page 36 of 55

this evidence was illegally obtained and has, twice over, violated John’s constitutional
protections
188. This notation affects employment offers in and outside of academia, living
arrangements, and a host of other quality of life conditions for John
189. Similar to Brandeis, the Commonwealth has effectively labeled him as a criminal,
without the benefit of due process. The adverse mark on John’s criminal history is
approaching its three-year anniversary, and the Commonwealth is no closer to trying this
case than it was in November 2016, when John was improperly arraigned
190. In the wake of these gross violations to due process and fundamental faimess,
John files his federal complaint on grounds that Brandeis’s and the Commonwealth’s
outrageous and defamatory conduct has cause irreparable harm to his employment
prospects and reputation
Q)_I_FM
(Violation of Title IX of the Education Amendments of 1972, 20 U.S.C. § 1681, et
seq. as against Brandeis University)

191. Plaintiff re-alleges, and adopts by reference the foregoing allegations
herein Paragraphs 1-190 above and further alleges:
192. Title IX of the Education Act Amendment of 1972, 20 U.S.C. § 1681(a)
(1988) (“Title IX”), provides in relevant part that “[n]o person in the United States shall,
on the basis of sex, be excluded from participation in, be denied the benefits of`, or be
subjected to discrimination under any education program or activity receiving Federal
financial assistance.”
193. Title IX is enforceable through an implied right of action affording an individual

discriminated against due to his or her gender pecuniary damages and equitable relief

36

Case 1:19-cv-11049-LTS Dooument 1 Filed 05/06/19 Page 37 of 55

Brandeis receives federal funding in various forms, including, but not limited to, grants
and federal student loans provided to Brandeis by its students or given to Brandeis by the
federal government directly.

194. Brandeis has discriminated against John, on the basis of his race and sex, through
its discriminatory, inequitable implementation of Brandeis’s Special Examiner’s Process
against John, which subjected him to different rules of sexual behavior than his accuser.
The Department of Education, Office of Civil Rights (“OCR”), has made clear that Title
IX applies to University sexual misconduct proceedings involving interracial couples.
195. John filed a complaint with the OCR about the University’s Title IX violations in
his case, and on February 16, 2017], the OCR accepted John’s complaint for
investigation Upon information and belief, this is only the third case that the OCR has
investigated on behalf of an accused student

196. The OCR has made clear that it “handles cases of sex discrimination involving a
range of issues, such as discriminatory discipline, harassment and sexual violence, and
unequal access to educational resources.” (Questions and Answer on Title IX and Sexual
Violence (May l, 2019), available at
http_s://www2.ed.gov/about/off`rces/list/ocr/frontpage/fag/sex.html#sexdisc$).

197. In such proceedings, the University must provide a fair and equitable process for
both the complainant and the accused, and must “accord[] due process to both parties
involved.” (Revised Sexual Harassment Guidance: Harassment of Students by School
Employees, Other Students, or Third Parties,” at 22 (Jan. 2001)(emphasis added),

available at http://www2ed.gov/about/offices/list/ocr/docs/shguide.pdf).

198. A university violates Title IX regulations when it “subject[s] students to separate

37

Case 1:19-cv-11049-LTS Dooument 1 Filed 05/06/19 Page 38 of 55

or different rules or behavior, sanctions, or other treatment . . . .” (Id. at 4).

199. Throughout the Special Examiner’s Process, the University treated John
differently in terms of accommodation of meeting times and dates, and the weight given
to statements, evidence and witnesses

200. The two were never in a dating relationship, and conflicting eyewitness accounts
do not meet the preponderance of the evidence burden set by the University.
Accordingly, Brandeis had not basis for finding that John was responsible for sexual
misconduct

201. Brandeis further violated Title IX by failing to accord John the opportunity to
present a defense at a hearing before an impartial tribunal - as set forth above. Instead,
John was subjected to a secret interrogation process, in which he never even heard his
accuser or witnesses, much less questioned them.

202. Brandeis’s informal Special Examiner’s Process is fundamentally at odds with
OCR’s Title IX guidelines, including those in the Dear Colleague Letter, which notes that
“schools generally conduct investigations and hearings to determine whether sexual
harassment or violence occurred. (Dear Colleague Letter (Apr. 4, 2011), at 10, available
at hgp://www2ed.gov/about/offices/list/ocr/letters/colleague-20 l 1 04.pdf)§ emphasis
added).

203. The Dear Colleague Letter provides that “[t]hroughout a school’s Title IX
investigation, including at any hearing, the parties must have an equal opportunity to
present relevant witnesses and other evidence, The complainant and the alleged
perpetrator must be afforded similar and timely access to any information that will be

used at the hearing.” (Id. at 11).

38

Case 1:19-cv-11049-LTS Dooument 1 Filed 05/06/19 Page 39 of 55

204. Brandeis further violated John’s rights under Title IX by holding meetings with
B.K. privately, including at least one meeting where B.K. w`as accompanied by her
friend, but Brandeis did not acknowledge John’s legal counsel and never permitted him to
be involved in any aspect of the process.

205. Although the Dear Colleague Letter counsels colleges-to use the preponderance of
the evidence standard in sexual misconduct disciplinary proceedings, in John’s case, even
this lowest standard of proof was not followed by the Special Examiner, and the
University took no corrective action Given the lack of due process safeguards, Brandeis
should have used the “clear and convincing” standard of proof to mitigate at least to some
extent the lack of due process.

206. The outcome of the Special Examiner’s Process against John was clearly
erroneous, arbitrary and capricious; the University was on notice of, and was deliberately
indifferent to, the serious procedural irregularities and lack of due process that infused the
proceedings; the University selectively enforced its standards of sexual behavior to
John’s detriment; and the University’s conduct was so severe, pervasive, and objectively
offensive that it denied John equal access to education that Title IX is designed to protect
John was discriminated against by Brandeis in violation of Title IX and, as a result John
has been seriously and irreparably damaged

207. As a direct proximate, and foreseeable consequence of Brandeis’s
aforementioned conduct John’s academic and career prospects, earning potential, and
reputation have been severely harmed. He has sustained significant damages, including
but not limited to, damages to physical well-being emotional and psychological damages,

damages to reputation past and future economic losses, loss of educational and

39

Case 1:19-cv-11049-LTS Dooument 1 Filed 05/06/19 Page 40 of 55

professional opportunities, loss of future career prospects, and other direct and
consequential damages.

208. As a result of the foregoing, John is entitled to recover damages in an amount to
be determined at trial, plus prejudgment interest and attorneys’ fees and costs.

M
(Title IX Retaliation as against Brandeis University)

209. Plaintiff re-alleges, and adopts by reference the foregoing allegations herein
Paragraphs 1-208 above and further alleges:

210. On February 6, 2017, John filed another complaint with MCAD against Brandeis
for the same discrimination The MCAD declined the offer to investigate this matter.
211. On February 16, 2017, John filed a Title IX complaint with OCR alleging that
Brandeis discriminated against him based on his race and gender. The complaint was
accepted by OCR on July 24, 2017;

212. After John filed his Title IX complaints against Brandeis, the University took
additional adverse action that caused him further harm.

213. On November 29, 2017, Dean Adams barred John via email from his place of
business within the university.

214. On March 13, 2019, Dean Adams sent another email to John banning him from
the University with threats of suspension if the warning is not heeded.

215. On information and belief, the University then contacted to local district
attomey’s office and encouraged it to refer the matter for criminal prosecution and
provided the disciplinary records it had compiled on John

216. As a direct proximate, and foreseeable consequence of the Commonwealth’s and

40

Case 1:19-cv-11049-LTS Dooument 1 Filed 05/06/19 Page 41 of 55

Brandeis’s numerous material breaches, John’s academic and career prospects, earning
potential, and reputation have been severely harmed. He has sustained significant
damages, including but not limited to damages to physical well-being, emotional and
psychological damages, damages to reputation past and future economic losses, loss of
educational and psychological opportunities, loss of future career prospects, and other
direct and consequential damages
217. As a result of the foregoing, John is entitled to recover damages in an amount to
be determined at trial, plus prejudgment interest and attorneys’ fees and costs.
COUNT III
(Civil Conspiracy as against the Commonwealth of Massachusetts and
Brandeis University)
218. Plaintiff re-alleges, and adopts by reference the foregoing allegations herein
Paragraphs 1-217 above and further alleges:
219. Defendants conspired with one another, as well as other individuals and entities,
to perpetrate an unlawful act upon John or to perpetrate a lawful act by unlawful means,
to wit: Defendants conspired to have the Commonwealth fraudulently obtain John private
records held by the University, including but not limited to the informal Special
Examiner’s Report and documentation received from John, Which were private and
confidential.
220. The participants in the conspiracy, including Defendants, knew or should have
known that John was represented by legal counsel in this matter.

221. Upon information and belief, Defendants - by and through their employees - had

41

Case 1:19-cv-11049-LTS Dooument 1 Filed 05/06/19 Page 42 of 55

actual or constructive knowledge of the attorney representation and devised a scheme to
circumvent that representation and use the documents from the University’s informal
process in the Commonwealth’s criminal case,
222. As a direct proximate, and foreseeable consequence of the Commonwealth’s and
Brandeis’s numerous material breaches, John’s academic and career prospects, earning
potential, and reputation have been severely harmed. He has sustained significant
damages, including but not limited to damages to physical well-being, emotional and
psychological damages, damages to reputation past and future economic losses, loss of
educational and psychological opportunities, loss of future career prospects, and other
direct and consequential damages.
223. As a result of the foregoing, John is entitled to recover damages in an amount to
be determined at trial, plus prejudgment interest and attorneys’ fees and costs.
COUNT IV

(Violations to the Sixth Amendment to the United States Constitution as against the

Commonwealth of Massachusetts and Brandeis University)
224. Plaintiff re-alleges, and adopts by reference the foregoing allegations herein
Paragraphs 1-223 above and further alleges:
225. On November 9, 2016, the Commonwealth filed a charge of Assault and Battery
on a F amin or Household Member against John pursuant to c.265 §13M(a).
226. Upon information and belief, the four days it took the Commonwealth to file this
criminal charge is insufficient time to conduct a proper investigation
227 . On November 15, 2016, John had retained private counsel to safeguard his legal
interests in all aspects of this case.

228. On November 17, 206, John communicated to Brandeis that he had retained legal

42

Case 1:19-cv-11049-LTS Dooument 1 Filed 05/06/19 Page 43 of 55

counsel. The University disregarded John’s assertions and proceeded with its informal
Special Examiner’s Process.
229. Brandeis then communicated the findings of its investigation to the
Commonwealth in order to aid the Commonwealth in its criminal investigation of John
230. These actions represent a gross violation of John’s Sixth Amendment right to
legal representation
231. As a direct proximate, and foreseeable consequence of the Commonwealth’s and
Brandeis’s numerous material breaches, John’s academic and career prospects, earning
potential, and reputation have been severely harmed. He has sustained significant
darnages, including but not limited to damages to physical well-being, emotional and
psychological darnages, damages to reputation past and future economic losses, loss of
educational and psychological opportunities, loss of future career prospects, and other
direct and consequential damages.
232. As a result of the foregoing, John is entitled to recover damages in an amount to
be determined at trial, plus prejudgment interest and attorneys’ fees and costs.
will

(Breach of Contract as against Brandeis University)
233. Plaintiff re-alleges, and adopts by reference the foregoing allegations herein
Paragraphs 1-232 above and further alleges:
234. At all times hereto, a contractual relationship exists between Brandeis and John
through Brandeis’s 2015-16 R&R Handbook, or alternatively, through subsequent R&R
Handbooks.

235. Brandeis is required to act in accordance with the R&R Handbooks in

43

Case 1:19-cv-11049-LTS Dooument 1 Filed 05/06/19 Page 44 of 55

adjudicating reports of alleged violations of student conduct standards.
236. For all the reasons set forth above, Brandeis has materially breached its contracts
with John by failing to comply with its obligations, standards, policies, and procedures
set forth in the R&R Handbooks in the course of the Special Examiner’s Process against
John, and by subjecting him to a blatantly arbitrary and capricious disciplinary
proceeding
237. As a direct proximate, and foreseeable consequence of Brandeis’s numerous
material breaches, John’s academic and career prospects, earning potential, and
reputation have been severely harmed. He has sustained significant darnages, including
but not limited to damages to physical well-being, emotional and psychological darnages,
damages to reputation past and future economic losses, loss of educational and
psychological opportunities, loss of future career prospects, and other direct and
consequential damages.
238. As a result of the foregoing, John is entitled to recover damages in an amount to
be determined at trial, plus prejudgment interest and attorneys’ fees and costs.
COUNT VI
(Breach of the Covenant of Good Faith and Fair Dealing
as against Brandeis University)
239. Plaintiff re-alleges, and adopts by reference the foregoing allegations herein
Paragraphs 1-238 above and further alleges:
240. Based on the foregoing facts, Brandeis breached and violated the covenant of
good faith and fair dealing implied in its contracts with John by, inter alia, failing to
provide John with a hearing before an impartial tribunal, and instead, subjecting him to

an inquisitorial, secret and arbitrary and capricious informal Special Examiner’s Process,

44

Case 1:19-cv-11049-LTS Dooument 1 Filed 05/06/19 Page 45 of 55

241. As a direct proximate, and foreseeable consequence of these breaches, John’s
academic and career prospects, earning potential, and reputation have been severely
harmed. He has sustained significant damages, including but not limited to, damages to
physical well-being, emotional and psychological darnages, damages to reputation past
and future economic losses, loss of educational and professional opportunities, loss of
future career prospects, and other direct and consequential damages
242. As a result of the foregoing, John is entitled to recover damages in an amount to
be determined at trial, plus prejudgment interest and attorneys’ fees and costs
COUNT VII
(Violations to the Fourth and Fifteenth Amendments to the United States Constitution
as against the Commonwealth of Massachusetts)
243. Plaintiff re-alleges, and adopts by reference the foregoing allegations herein
Paragraphs 1-242 above and further alleges:
244. On or about October 27, 2016, the trial judge at the Waltham District Court held
an ex-parte hearing with B.K. to entertain her claim for a c.209A abuse prevention order
against John The judge made findings of fact and entered an order in her favor, finding
that she and John were family or household members, that John had assaulted her and
that she was in fear for her safety.
245. On November 9, 2016, the same judge conducted a hearing with B.K. and John to
decide whether to make permanent the temporary order he had just issued fourteen days
prior. After hearing B.K.’s testimony, he again issued the order in her favor.

246. On this same date, the same judge proceeded to preside over the linked criminal

45

Case 1:19-cv-11049-LTS Dooument 1 Filed 05/06/19 Page 46 of 55

case against John, He had assigned the public defender on duty to safeguard John’s legal
rights but proceeded, with the Commonwealth, to arraign John when the attorney was not
present in the courtroom.
247. The Commonwealth acted in violation of John’s Fourth and Fifteenth Amendment
rights to due process and fundamental fairness
248. Asa direct proximate, and foreseeable consequence of the Commonwealth’s
numerous material breaches, John’s academic and career prospects, earning potential, and
reputation have been severely harmed. He has sustained significant darnages, including
but not limited to damages to physical well-being, emotional and psychological darnages,
damages to reputation past and future economic losses, loss of educational and
psychological opportunities, loss of future career prospects, and other direct and
consequential damages
249. As a result of the foregoing John is entitled to recover damages in an amount to
be determined at trial, plus prejudgment interest and attorneys’ fees and costs
COUNT VIII
(Estoppel and Reliance as against the Commonwealth of Massachusetts and
Brandeis University)
250. Plaintiff re-alleges, and adopts by reference the foregoing allegations herein
Paragraphs 1-249 above and further alleges:
251. Brandeis’s various standards policies and procedures constitute representations
and promises that Brandeis expected or should have reasonably expected would induce
action or forbearance by John

252. Likewise, the U.S. Constitution affords John, as a defendant in a criminal case,

46

Case 1:19-cv-11049-LTS Dooument 1 Filed 05/06/19 Page 47 of 55

even higher standards and expectations that the Commonwealth should have reasonably
been expected to follow.

253. Brandeis expected or should have expected John to accept the University’s offer
of admission incur tuition and fee expenses and choose not to attend other colleges
based on its express and implied promises, including that Brandeis would provide John
with a fundamentally fair process in a hearing before his peers, should he be accused of a
violation of the R&R Handbook.

254. As for the Commonwealth, citizens are expected, or should be able to expect a
fundamentally fair criminal process in a court of law.

255. John relied to his detriment on Brandeis’s express and implied promises and
representations as well as the Commonwealth’s obligation to administer justice fairly and
without bias Instead, the defendants have chosen to use their offices, not promote their
respective policies and procedures but to defame, humiliate and inconvenience John.
256. As a direct proximate, and foreseeable consequence of the above-identified
conduct John’s academic and career prospects, earning potential, and reputation have
been severely harmed. He has sustained significant damages including but not limited to,
damages to physical well-being, emotional and psychological darnages, damages to
reputation past and future economic losses loss of educational and professional
opportunities, loss of future career prospects, and other direct and consequential damages
257. As a result of the foregoing, John is entitled to recover damages in an amount to

be determined at trial, plus prejudgment interest and attorneys’ fees and costs

47

Case 1:19-cv-11049-LTS Dooument 1 Filed 05/06/19 Page 48 of 55

COUNT IX
(Negligence as against the Commonwealth of Massachusetts and
Brandeis University)
258. Plaintiff re-alleges, and adopts by reference the foregoing allegations herein
Paragraphs 1-257 above and further alleges:
259. Brandeis owes duties of care to John Such duties include, without limitation a
duty of reasonable care in investigating and adjudicating the charges against him.
Brandeis breached its duties of care owed to John
248. Likewise, the Commonwealth owes a similar duty of care to John, Given that a
criminal arraignment on John’s background investigation is a tremendous impediment to
employment housing and other quality of life factors, the Commonwealth owes a duty of
care in investigating a criminal charge against him. For a case it took four days to
consider filing, three years is too long to still await a criminal trial.
249. As a direct proximate, and foreseeable consequence of the above-identified
conduct John’s academic and career prospects, earning potential, and reputation have
been severely harmed. He has sustained significant darnages, including but not limited to,
damages to physical well-being, emotional and psychological damages, damages to
reputation past and future economic losses, loss of educational and professional
opportunities, loss of future career prospects, and other direct and consequential damages
250. As a result of the foregoing, John is entitled to recover damages in an amount to
be determined at trial, plus prejudgment interest and attorneys’ fees and costs
COUNT X
(Defamation as against the Commonwealth of Massachusetts and

Brandeis University)

251. Plaintiff re-alleges, and adopts by reference the foregoing allegations herein

48

Case 1:19-cv-11049-LTS Dooument 1 Filed 05/06/19 Page 49 of 55

Paragraphs 1-250 above and further alleges:

252. Brandeis has aided and abetted B.K. in defaming John, allowing B.K. to publish
statements concerning John to third parties both orally and in writing, which Brandeis
knows are false and malicious

253. The Commonwealth has also defamed John by misusing its authority to file a
criminal arraignment that has “blacklisted” him from employment

254. Upon information and belief, Brandeis has independently defamed John by
deliberately, recklessly, or negligently leaking information about the Special Examiner’s
findings to third parties outside of the University’s inner circle of administrators with a
need to know John’s disciplinary history.

255. Upon information and belief, University administrators knew that the Special
Examiner’s findings could not be squared with the evidence, defied common sense, and
were arbitrary and capricious, and know that B.K.’s initial Report and subsequent
Reports and public rants in court against John, were unreliable. Nevertheless, the
University permitted the Special Examiner’s findings to be leaked to third parties

256. Brandeis’s conduct in defamng John and in aiding and abetting B.K.’s
defamatory conduct was done with negligent reckless and/or intentional disregard as to
their falsity. Brandeis’s conduct has harmed John’s reputation in the community, leading
directly to the loss of employment loss of University positions loss of prospective
employment opportunities, and loss of educational and professional opportunities and
prospects

257. As a direct proximate, and foreseeable consequence of the above-identified

49

Case 1:19-cv-11049-LTS Dooument 1 Filed 05/06/19 Page 50 of 55

conduct John’s academic and career prospects, earning potential, and reputation have
been severely harmed. He has sustained significant darnages, including but not limited to,
damages to physical well-being, emotional and psychological darnages, damages to
reputation past and future economic losses loss of educational and professional
opportunities, loss of future career prospects, and other direct and consequential damages
258. As a result of the foregoing, John is entitled to recover damages in an amount to
be determined at trial, plus prejudgment interest and attorneys’ fees and costs
COUNT XI

(Invasion of Privacy as against Brandeis University)
259. Plaintiff re-alleges, and adopts by reference the foregoing allegations herein
Paragraphs 1-258 above and further alleges:
260. Upon information and belief, Brandeis has unreasonably, substantially, and
seriously interfered with John’s privacy by disclosing facts of a highly personal and
intimate nature, including the findings of the Special Examiner, to the Commonwealth of
Massachusetts for criminal prosecution as well as faculty outside of its inner circle, and
John’s past present and prospective employers Brandeis has disclosed these facts in bad
faith and without any legitimate reason for doing so.
261. As a direct proximate, and foreseeable consequence of the above-identified
conduct John’s academic and career prospects, earning potential, and reputation have
been severely harmed. He has sustained significant damages including but not limited to,
damages to physical well-being, emotional and psychological damages damages to
reputation past and future economic losses loss of educational and professional

opportunities, loss of future career prospects and other direct and consequential damages

50

Case 1:19-cv-11049-LTS Dooument 1 Filed 05/06/19 Page 51 of 55

262. As a result of the foregoing, John is entitled to recover damages in an amount to
be determined at trial, plus prejudgment interest and attorneys’ fees and costs
§_UN_'I`_?$
(Intentional Infliction of Emotional Distress as against the Commonwealth of
Massachusetts and Brandeis University)
263. Plaintiff re-alleges, and adopts by reference the foregoing allegations herein
Paragraphs 1-262 above and further alleges:
264. The actions of the Commonwealth and Brandeis were willful and intentional.
265. The Commonwealth and Brandeis knew or should have known that their actions
in erroneously entering a criminal arraignment on John’s background history, or finding
him responsible for B.K.’s patently frivolous charges in conducting a fundamentally
flawed disciplinary process and in sanctioning John by effectively labeling him as a
criminal and predatory sexual offender would cause John severe emotional distress
266. The Commonwealth’s and Brandeis’s conduct was extreme and outrageous
beyond the bounds of decency, and utterly intolerable in a civilized community.
267. The Commonwealth’s and Brandeis’s conduct was the direct and proximate cause
of John’s severe emotional distress He is deeply depressed and anxious; he has lost
weight; he is no longer able to sleep through the night; and he has had serious suicidal
ideation.
268. As a direct proximate, and foreseeable consequence of the Commonwealth’s and
Brandeis’s aforementioned conduct John’s academic and career prospects, earning
potential, and reputation have been severely harmed. He has sustained significant
darnages, including but not limited to, severe emotional distress damages to physical

well-being, emotional and psychological darnages, damages to reputation past and future

51

Case 1:19-cv-11049-LTS Dooument 1 Filed 05/06/19 Page 52 of 55

economic losses loss of educational and professional opportunities, loss of future career
prospects, and other direct and consequential damages
269. As a result of the foregoing, John is entitled to recover damages in an amount to
be determined at trial, plus prejudgment interest and attorneys’ fees and costs
MILZ(_ILI.
(Negligent Intliction of Emotional Distress as against the Commonwealth of
Massachusetts and Brandeis University)
270. Plaintiff re-alleges, and adopts by reference the foregoing allegations herein
Paragraphs 1-269 above and further alleges:
271. When the Commonwealth and Brandeis undertake to investigate [criminal]
allegations of sexual and other misconduct against one of its students, they owe that
student a duty to protect him from foreseeable harm,
272. By participating in the informal Special Examiner’s Process, under protest, John
reasonably relied upon Brandeis’s duty to protect him from harm; and by participating in
the court proceedings with legal counsel assigned, John reasonably relied upon the
Commonwealth’s duty to protect him from harm.
273. For all the reasons set forth above, the Commonwealth and Brandeis breached
their duties of reasonable care.
274. As a result John has suffered physical harm, including severe emotional distress
He is deeply depressed and anxious; he has lost weight; he is no longer able to sleep
through the night; and he has serious suicidal ideation.
275. A reasonable person would have suffered severe emotional distress under the
same or similar circumstances

276. As a result of the foregoing John is entitled to recover damages in an amount to

52

Case 1:19-cv-11049-LTS Dooument 1 Filed 05/06/19 Page 53 of 55

be determined at trial, plus prejudgment interest and attorneys’ fees and costs

Q.O_UM
(Declaratory Judgment as against the Commonwealth of Massachusetts and
Brandeis University)

277. Plaintiff re-alleges, and adopts by reference the foregoing allegations herein
Paragraphs 1-276 above and further alleges:
278. The Commonwealth and Brandeis have committed numerous violations of its
contractual obligations and of federal and state law.
279. John’s educational and career opportunities have been severely damaged. Without
appropriate redress the unfair outcome to the Commonwealth’s criminal proceedings and
Brandeis’s deeply flawed process will continue to label John as a criminal and predatory
sexual offender greatly jeopardizing his prospects for completing his dissertation and
future employment with no end in sight
280. As a result of the foregoing there exists a justiciable controversy between the
parties with respect to the outcome, perrnanency, and future handling of John’s criminal
record in' the Commonwealth and his education record at Brandeis.
281. By reason of the foregoing, pursuant to 28 U.S.C. § 2201, John requests a
declaration that: (a) the findings and sanction against John made by Brandeis pursuant to
the informal Special Examiner’s Process be reversed; (b) John’s disciplinary record
pursuant to the Special Examiner’s Process be expunged and removed from his education
record at Brandeis; (c) Brandeis shall provide John with a notarized letter continuing that
the findings and sanction have been reversed and expunged from John’s education
record; (d) Brandeis shall restore John’s reputation to third parties to whom the

University has leaked and/or failed to adequately safeguard the findings of the Special

53

Case 1:19-cv-11049-LTS Dooument 1 Filed 05/06/19 Page 54 of 55

Examiner’s Process; (e) the criminal complaint against `John made by Commonwealth
that violated his Fourth, Sixth and Fifteenth Amendments to the U.S. Constitution be
reversed and the arraignment expunged from his criminal background history, and; (f) the

Commonwealth shall provide to John satisfactory evidence of the same.

PRAYER FOR RELIEF
WHEREFORE, Plaintiff John Doe, respectfully requests that this Honorable Court:

a) Order Brandeis to reverse and expunge its findings of responsibility and
sanction from John’s education record, and to publicly state that Brandeis has reversed
and expunged the findings and sanction;

b) Order Brandeis to verify this reversal and expungement of John’s education
record by providing John with a notarized letter confirming that the findings and sanction
have been reversed and expunged from John’s education record;

c) Order the Commonwealth of Massachusetts to dismiss its criminal case
against Plaintiff John Doe for due process violations and remove the arraignment entered
into his criminal background files;

d) Award John compensatory damages in excess of Seventy-Five Thousand, One
Dollars ($75,001.00), including, without limitation damages to physical well-being,
emotional and psychological damages damages to reputation past and future economic
losses loss of educational and professional opportunities, loss of future career prospects
and other direct and consequential damages

e) Award prejudgment interest

54

Case 1:19-cv-11049-LTS Dooument 1 Filed 05/06/19 Page 55 of 55

f) Award of reasonable attorneys’ fees and costs pursuant to 42 U.S.C. §
1988(b)(relating to Title lX), or pursuant to other statute or common law
doctrine providing for such award;

g) F or a punitive award against all Defendants (to discourage future conduct);
and

h) For such additional relief as the Court may deem just and proper.

PLAINTIFF’S DEMAND FOR JURY TRIAL
Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff demands a
trial by jury in this action of all issues so triable.
RESERVATION ()F RIGHTS
Plaintiff reserves its right to further amend this Complaint upon completion of its
investigation and discovery, to assert any additional claims for relief against Defendants

or other parties as may be warranted under the circumstances and as allowed by law.

Respectfully submitted,

%@l" 799-

Johr(_Di)ed)ro-se/

Dated: May 6, 2019

55

